     Case 1:20-cv-00065 Document 22 Filed 08/28/20 Page 1 of 9 PageID #: 398



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

DONNIE HOKE and CATHY HOKE,

       Plaintiffs,

v.                                             CIVIL ACTION NO. 1:20-00065

USDA RURAL DEVELOPMENT RURAL HOUSING SERVICES,
THE COUNTY COMMISSION OF MONROE COUNTY, WEST VIRGINIA
JEFFRY A. PRITT, ESQUIRE, AND PRITT LAW FIRM, PLLC.,
MATTHEW LEE MINES, and
THE ESTATES OF EDGAR AND MAE MINES,

       Defendants.

                       MEMORANDUM OPINION AND ORDER

       Pending before the court are the United States’ motion to

dismiss from this civil action defendant USDA Rural Development

Rural Housing Services (“RHS”), and to substitute the United

States of America (“United States”) as the proper defendant,

(ECF No. 3); plaintiffs’ motion resisting removal of this action

from state court to federal court, (ECF No. 11); and the United

States’ motion to dismiss defendant USDA Rural Development Rural

Housing Services (“RHS”) from this case for lack of subject

matter jurisdiction.       (ECF No. 5.)

       For the following reasons, the United States’ motion to

dismiss RHS and to substitute the United States as the proper

defendant, (ECF No. 3), is GRANTED; plaintiffs’ motion resisting

removal, (ECF No. 11), is DENIED; and the United States’ motion

to dismiss for lack of subject matter jurisdiction, (ECF No. 5),
     Case 1:20-cv-00065 Document 22 Filed 08/28/20 Page 2 of 9 PageID #: 399



is GRANTED.      The court also, sua sponte, finds that upon

dismissal of the United States 1 from this action, the court lacks

jurisdiction over this case, and REMANDS the remaining claims in

this case to the Circuit Court of Monroe County in the State of

West Virginia.

I.     United States’ Motion to Substitute

       Plaintiffs filed this lawsuit seeking damages due to

alleged negligence by RHS.         RHS is a division of the United

States Department of Agriculture and therefore, it is an agency

of the United States.        (ECF No. 1, Ex. 2.)      The Amended

Complaint, (ECF No. 1, Ex. 3 at pp. 258-263), did not state

which statute plaintiffs were suing RHS under; the Amended

Complaint merely asserts RHS’s negligence in failing to properly

record its deed of trust as to the property at issue.              (See id.)

This court finds that such a negligence claim against an agency

of the United States is properly brought under the Federal Tort

Claims Act, 28 U.S.C. § 2671 et seq. (“FTCA”).             See, e.g., 28

U.S.C. § 2672 (scope of FTCA involves “any claim for money

damages against the United States for injury or loss of property

. . . caused by the negligent or wrongful act or omission of any

employee of the agency while acting within the scope of his

office or employment”).


1 Also referred to as defendant RHS, prior to the substitution
granted in this Order.
                                       2
  Case 1:20-cv-00065 Document 22 Filed 08/28/20 Page 3 of 9 PageID #: 400



      Pursuant to the FTCA, the exclusive remedy, if any, in FTCA

claims is not against the agency, but against the United States

of America:

      The remedy against the United States provided by [the
      FTCA] for injury or loss of property . . . resulting
      from the negligent or wrongful act or omission of any
      employee of the Government while acting within the
      scope of his office or employment is exclusive of any
      other civil action or proceeding for money damages by
      reason of the same subject matter against the employee
      whose act or omission gave rise to the claim or
      against the estate of such employee. Any other civil
      action or proceeding for money damages arising out of
      or relating to the same subject matter against the
      employee or the employee’s estate is precluded without
      regard to when the act or omission occurred.

28 U.S.C. § 2679(b)(1).

      That statute further provides that:

      Upon certification by the Attorney General that a
      defendant employee was acting within the scope of his
      office or employment at the time of the incident out
      of which the claim arose, any civil action or
      proceeding commenced upon such claim in a United
      States district court shall be deemed an action
      against the United States under the provisions of this
      title and all references thereto, and the United
      States shall be substituted as the party defendant.

28 U.S.C. § 2679(d)(1).

      The United States Attorney for the Southern District of

West Virginia has certified that RHS and its employees were

acting within the scope of federal employment at all times

relevant to the allegations of the complaint.         (ECF No. 1, Ex.

2.)   The United States Attorney’s scope certificate serves as

prima facie evidence that RHS and its employees were acting

                                    3
  Case 1:20-cv-00065 Document 22 Filed 08/28/20 Page 4 of 9 PageID #: 401



within the scope of their employment with the United States.

Williams v. Sabo, 2012 WL 1432447, *2-3 (W.D.N.C. Apr. 25, 2012)

(citing Gutierrez de Martinez v. Drug Enforcement Admin., 111

F.3d 1148, 1153 (4th Cir. 1997)).       If the certification is not

contested by the plaintiff, the district court “shall”

substitute the United States as party defendant under 28 U.S.C.

§ 2679(d)(1).    Id. at *2-5; Wilson v. Jones, 902 F. Supp. 673,

679 (E.D. Va. 1995) (citing Brown v. Armstrong, 949 F.2d 1007,

1012 (8th Cir. 199l) (“[T]he Attorney General’s certification,

although subject to judicial review, is prima facie evidence

that the employee’s challenged conduct was within the scope of

employ.”).

       Here, plaintiff has not contested the United States’

certification, and therefore this court hereby GRANTS the

motion.    The Clerk is ORDERED to dismiss defendant USDA Rural

Development Rural Housing Services (“RHS”), and to substitute

the United States of America as the proper defendant in place of

RHS.

II.    Plaintiff’s Motion Resisting Removal

       Plaintiffs filed this lawsuit in the Circuit Court of

Monroe County in the State of West Virginia seeking damages due

to alleged negligence by several defendants, including defendant

RHS.    Plaintiffs filed a “Motion Resisting Removal”, (ECF No.

11), which the court construes as a motion to remand.

                                    4
    Case 1:20-cv-00065 Document 22 Filed 08/28/20 Page 5 of 9 PageID #: 402



Plaintiffs argue that removal is improper because their suit did

not include claims under the FTCA.         The court rejects

plaintiffs’ argument.       As previously explained, this court found

that plaintiffs’ negligence claims against RHS - a division of

the United States Department of Agriculture and therefore an

agency of the United States - are properly brought under the

FTCA.   See, e.g., 28 U.S.C. § 2672 (scope of FTCA involves “any

claim for money damages against the United States for injury or

loss of property . . . caused by the negligent or wrongful act

or omission of any employee of the agency while acting within

the scope of his office or employment”).

      The United States filed a notice of removal to this court

pursuant to 28 U.S.C. 1442(a)(1), which states that any civil

action filed in a State court against the “United States or any

agency thereof or any officer (or any person acting under that

officer) of the United States or of any agency thereof, in an

official or individual capacity, for or relating to any act

under color of such office” “may be removed.”           28 U.S.C.

1442(a)(1).     As such, removal was valid. 2      Therefore, plaintiffs’

motion resisting removal by the United States is hereby DENIED.


2 No other party joined the Notice of Removal. Normally, all
defendants must join in the Notice of Removal – this is known as
the “rule of unanimity.” See 28 U.S.C. § 1446(b)(2)(A) (“When a
civil action is removed solely under section 1441(a), all
defendants who have been properly joined and served must join in
or consent to the removal of the action.”). However, unanimity
                                      5
  Case 1:20-cv-00065 Document 22 Filed 08/28/20 Page 6 of 9 PageID #: 403



III. United States’ Motion to Dismiss for Lack of Subject Matter
     Jurisdiction

     As twice previously explained, this court has found that

plaintiffs’ negligence claims against RHS - a division of the

United States Department of Agriculture and therefore an agency

of the United States - are properly brought under the FTCA.            As

expressly stated in the FTCA’s text,

     An action shall not be instituted upon a claim against
     the United States for money damages for injury or loss
     of property . . . caused by the negligent or wrongful
     act or omission of any employee of the Government
     while acting within the scope of his office or
     employment, unless the claimant shall have first
     presented the claim to the appropriate Federal agency
     and his claim shall have been finally denied by the
     agency in writing and sent by certified or registered
     mail.

28 U.S.C. § 2675(a) (emphasis added).        The presentation of an

administrative claim is a jurisdictional requirement and cannot

be waived.   Muth v. United States, 1 F.3d 246, 249 (4th Cir.

1993).   The Supreme Court has made it clear that the failure of

a plaintiff to exhaust his or her administrative remedies prior

to filing a lawsuit requires dismissal of the lawsuit.           McNeil




is not required under the federal officer removal statute, 28
U.S.C. § 1442(a)(1). See, e.g., Casey v. F.D.I.C., 583 F.3d
586, 591 (8th Cir. 2009) (“the rule of unanimity does not limit
[a government agency’s] unilateral power of removal”); Durham v.
Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006) (“a
federal officer or agency defendant can unilaterally remove a
case under section 1442”); Mays v. City of Flint, 324 F. Supp.
3d 918, 921 n.1 (E.D. Mich. 2016), aff'd sub nom. Mays v. City
of Flint, Mich., 871 F.3d 437 (6th Cir. 2017).
                                    6
  Case 1:20-cv-00065 Document 22 Filed 08/28/20 Page 7 of 9 PageID #: 404



v. United States, 508 U.S. 106, 113 (1993) (“The FTCA bars

claimants from bringing suit in federal court until they have

exhausted their administrative remedies.”).

      Here, plaintiffs failed to present an administrative tort

claim to RHS prior to filing this civil action.          Therefore, this

court lacks subject matter jurisdiction over plaintiffs’ claims

against the United States because plaintiffs failed to exhaust

their administrative remedies under the FTCA.         The court also

finds that there was no basis for jurisdiction over the United

States in the state court prior to removal, and thus this court

lacks subject matter jurisdiction under the derivative

jurisdiction doctrine.     For these reasons, the United States’

motion to dismiss defendant United States from this suit for

lack of subject matter jurisdiction, (ECF No. 5), is hereby

GRANTED.   Defendant United States is dismissed with prejudice

from this action.

IV.   Reasons for Remand

      Upon review of the record and the pleadings following

dismissal with prejudice of defendant United States, the court

hereby finds that it now lacks subject matter jurisdiction to

hear the remaining claims in this case.        Once the United States

was dismissed, the court’s basis for federal jurisdiction under

28 U.S.C. § 1442(a)(1) no longer existed.         “If at any time

before final judgment it appears that the district court lacks

                                    7
     Case 1:20-cv-00065 Document 22 Filed 08/28/20 Page 8 of 9 PageID #: 405



subject matter jurisdiction, the case shall be remanded.”               28

U.S.C. § 1447(c).

       In Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995),

the Fourth Circuit explained that district courts “enjoy wide

latitude in determining whether or not to retain jurisdiction

over state claims when all federal claims have been

extinguished.”      The court declines to exercise such discretion

here.    Regarding courts’ supplemental jurisdiction, a “district

court[] may decline to exercise supplemental jurisdiction over a

claim under subsection (a) if (1) the claim raises a novel or

complex issue of State law, (2) the claim substantially

predominates over the claim or claims over which the district

court has original jurisdiction, (3) the district court has

dismissed all claims over which it has original jurisdiction, or

(4) in exceptional circumstances, there are other compelling

reasons for declining jurisdiction.”           28 U.S.C. § 1367.     Here,

the court finds that it has dismissed all claims over which it

had original jurisdiction, and that the remaining claims are

better suited to resolution in state court.            Therefore, the

court hereby REMANDS the remaining claims in this action to the

Circuit Court of Monroe County in the State of West Virginia.

V.     Conclusion

       For the foregoing reasons, the United States’ motion to

dismiss RHS and to substitute the United States as the proper

                                       8
    Case 1:20-cv-00065 Document 22 Filed 08/28/20 Page 9 of 9 PageID #: 406



defendant, (ECF No. 3), is GRANTED; plaintiffs’ motion resisting

removal, (ECF No. 11), is DENIED; and the United States’ motion

to dismiss for lack of subject matter jurisdiction, (ECF No. 5),

is GRANTED.     The court also, sua sponte, finds that upon

dismissal of the United States 3 from this action, the court lacks

jurisdiction over this case, and REMANDS the remaining claims in

this case to the Circuit Court of Monroe County in the State of

West Virginia.

      Pursuant to 28 U.S.C. § 1447(c), the Clerk is ORDERED to

mail a certified copy of this order of remand to the clerk of

the Circuit Court of Monroe County.             The Circuit Court of Monroe

County may thereupon proceed with the remaining claims in this

case.

      The Clerk is also directed to send a copy of this Order to

counsel of record.

     It is SO ORDERED this 28th day of August, 2020.

                              ENTER:


                              David A. Faber
                              Senior United States District Judge




3 Also referred to as defendant RHS, prior to the substitution
granted in this Order.
                                        9
